Citation Nr: 0729588	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1969.  The veteran also had subsequent service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Baltimore, Maryland regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asbestosis.


FINDING OF FACT

The veteran currently has no pulmonary disability including 
asbestosis. 


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In a letter issued in November 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the November 2003 VCAA 
letter contained a notation that the veteran should give VA 
enough information about his records so that VA could request 
them from the person or agency that had them.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the November 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained.  The Board notes that in January 2004 
the RO obtained the veteran's records relating to potential 
asbestos exposure in service or the jobs that the veteran 
performed.  In September 2004, the RO also requested that the 
veteran's complete service medical records from May 1967 to 
June 1969 be furnished.  Service medical records were 
retrieved but none dated during the period of active service 
from May 1967 to June 1969 are currently in the claims file.  
The Board will not remand the case to the RO for further 
efforts to obtain these records in light of the fact that the 
veteran has no current disability. Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (providing that in the absence of 
proof of a present disability there can be no valid claim).  
Therefore, the Board finds it would be a waste of judicial 
resources with no benefit flowing to the veteran to Remand 
the claim and instruct the RO to attempt further efforts to 
obtain the service medical records.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed 
asbestosis.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

There is no competent evidence of a current respiratory 
disorder to include asbestosis.  For this reason, an 
examination or opinion is not necessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Official service documentation confirms that the veteran 
served as a Petroleum Storage Specialist and as a Heavy 
Vehicle Driver during his active duty.

Records from the veteran's service in the Maryland National 
Guard were negative for complaints or treatments related to a 
respiratory disorder to include asbestosis.

In a June 1999 medical screening for cardiovascular fitness, 
the veteran reported a 20 year history of smoking.

In May 2001, the veteran presented to the Baltimore, Maryland 
VA Medical Center (VAMC).  The treating physician noted that 
the veteran smoked one pack a day of cigarettes.  The veteran 
was counseled on tobacco cessation.

In July 2002, the veteran underwent a pulmonary function test 
(PFT) at the Pulmonary & Medical Associates of Northern 
Virginia.  The veteran indicated that he had been a smoker 
for 16 years.  The diagnosis was a mild obstructive defect 
with a mild decrease in vital capacity (VC) and a severe 
decrease in gas exchange.

In an April 2003 statement, the veteran reported that he had 
current asbestosis which began in 1967 through 1987.  He 
stated that he cleaned tanks in Germany and was also in the 
Maryland National Guard.

In a December 2003 statement, the veteran claimed that he was 
exposed to asbestos when in Germany in 1967 throughout his 
military career.  The veteran stated that he was exposed to 
cleaning tanks and pumping fuel.  He claimed that the 
chemicals from the fuel caused his asbestosis.  He reported 
current breathing problems.

The veteran presented to the VAMC in March 2004 with 
complaints of hoarseness.  The diagnosis was hoarseness, LERD 
and nicotine dependence.

In March 2004 the veteran underwent a PFT at the VAMC.  The 
forced expiration demonstrated a natural spirogram.  The 
spirograms plateaued normally.  The flow volume loops 
demonstrated a normal pattern and there were no abnormalities 
of lung volumes by plethysmography.  Single breath diffusion 
was normal.  The treating doctor concluded that the test was 
within normal limits.

In April 2004, the veteran again presented with complaints of 
hoarseness.  The treating doctor assessed the veteran with 
gastroesophageal reflux disease (GERD).

On July 2004 the veteran presented to the VAMC.  The treating 
doctor again noted that the veteran smoked one pack of 
cigarettes a day.  The doctor noted a CT scan of the chest in 
October 2003 which demonstrated post inflammatory changes in 
the right lung with no acute pulmonary abnormality noted.  
The doctor also noted that a chest x-ray in March 2004 showed 
that the cardiovascular silhouette was unremarkable and the 
lungs were clear.  The doctor noted an old bullet injury with 
a small caliber bullet within the postero-medial aspect of 
the right lung base and evidence of adjacent intra-abdominal 
surgery. 

Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

While the veteran claims that he has a pulmonary disorder as 
a result of in-service asbestos exposure, the Board finds 
that the veteran does not in fact have a currently diagnosed 
chronic pulmonary disability, including asbestosis. 

There is no evidence in the record of a diagnosis of 
asbestosis or another chronic pulmonary disability.  The 
veterans' most recent chest x-rays and CT scans also noted no 
acute pulmonary abnormality noted as the veteran's lungs were 
clear.  

Additionally, the most recent PFT was within normal limits. 

Service connection requires, among other things, that a 
claimant have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998). 

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

The Board acknowledges the veteran's statements contending he 
suffers from a chronic respiratory disability to include 
asbestosis as a result of service; however, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


